 In the Matter Of ILLINI COACH COMPANY, EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN& HELPERS OF AMERICA, LOCAL UNION x$798, A. F. L., PETITIONERCase No. 13-R-3969.-Decided February 5, 1947Reno d Wright,byMessrs. Donald M. Renoand E.R. Parkhill,both of Champaign, Ill., for the Employer.Mr. Walter Weir,of Champaign, Ill., for the Petitioner.Mr. W. G. Parks,of Cleveland, Ohio, for the Trainmen.Mr. Jerry Wohlmuth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Urbana,Illinois, on November 25, 1946, before Robert T. Drake, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed..Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERIlliniCoach Company is an Illinois corporation engaged in thetransportation by motor vehicles of passengers to points within theState.The Employer also operates a charter service to any pointin the United States under license from the Interstate CommerceCommission.In connection with the foregoing operations, the Em-ployer, during the past years, has derived approximately 5 percentof its gross business from passengers traveling in interstate commerce.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a. labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.72 N L. I2 B, No. 77.408 ILLINI COACH COMPANY409The Brotherhood of Railroad Trainmen, herein called the Train-men, is a labor organization claiming to represent employees of theEmployer.III. THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.On September 29,-1946, the Petitioner's representative requestedrecognition as bargaining representative.The Employer denied thisrequest, alleging as the reason therefor an existing contract with theTrainmen, and on September 30, 1946, Petitioner filed its petitionherein.On June 1, 1944, the Employer and Trainmen entered intoa 2-year contract effective until December 31, 1946.The Trainmencontend that the contract is a bar. Inasmuch as the contract has nowexpired we find that it does not constitute a bar to a determination ofrepresentatives at this time.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESBoth Petitioner and the Trainmen seek a unit consisting of all busdrivers, mechanics, mechanics helpers, and washers, but excluding allschool bus drivers,' ticket agents, and supervisors.The Employerobjects to the inclusion of mechanics, mechanics helpers, and washersin the unit on the ground that these employees were not included inthe unit covered by its contract with the Trainmen.It appears from the record that the unit of bus drivers, mechanics,mechanics helpers, and washers sought by both unions composes ahomogeneous group with distinct mutual interests and closely relatedfunctions 2 such as has been previously approved by the Board .3However, inasmuch as the mechanics, mechanics helpers and washershave been excluded from the unit under the bargaining contract ofthe Trainmen, we shall direct that a separate election be held amongthese employees to determine their desires with respect to the matter.'Accordingly, we shall make no finding with respect to the appropriateunit or units for employees of the Employer pending the outcome ofthe elections.'The school bus operators are only temporarily employed 2 hours a day2The mechanics not only work on buses,but on occasion operate them.'SeeMatter of Radio Corp.of America,66 N L. R. B. 1014,1019;Matter of StandardOral Company of California,67 N L. R. B 139, 142.4 -Matter of Eastern Tool&Mfg. Co., Inc.,61 N L R.B. 1315;Matter of Phelps-DodgeOorp,66 N. L.R. B. 1466. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall direct that separate elections be conducted among theemployees of-the Employer at its principal office in Champaign, Illi-nois, in the separate voting groups described below.1.All bus d"rivers, except for school bus drivers, ticket agents, andsupervisory employeeswith authorityto hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.2.Allmechanics,mechanics'helpers, and washers, excluding super-visory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees,or effectivelyrecommend such action.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Illini Coach Company, Champaign,Illinois, elections by secret-ballot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56, ofNational Labor Relations Board Rules and Regulations-Series 4,among the employees in the separate voting groups described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarilylaid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employeeswho havesince quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelections,to determine whether or not they desire to be represented byInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers of America, Local Union#798 A. F. L., or by Brotherhoodof Railroad Trainmen, for the purposes of collective bargaining, or byneither.